EXHIBIT 10.3

 

DITECH NETWORKS, INC.

2006 EQUITY INCENTIVE PLAN

 

OPTION GRANT NOTICE

 

Ditech Networks, Inc. (the “Company”), pursuant to its 2006 Equity Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of shares of the Company’s Common Stock set forth below.  This option is
subject to all of the terms and conditions as set forth herein and in the Option
Agreement, the Plan, and the Notice of Exercise, all of which are attached
hereto and incorporated herein in their entirety.

 

Optionholder:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Shares Subject to Option:

 

[If Initial Grant, insert: 35,000]
[If Annual Grant, insert: 10,000]

Exercise Price (Per Share):

 

 

Total Exercise Price:

 

 

Expiration Date:

 

 

 

Type of Grant:

Nonstatutory Stock Option

 

 

Exercise Schedule:

[If Initial Grant, insert: 1/4th of the shares vest and become exercisable on
the first anniversary of the Vesting Commencement Date, and 1/4th of the shares
vest and become exercisable annually thereafter on the next three anniversaries
of the Vesting Commencement Date. Notwithstanding the foregoing, in the event of
a Change in Control (as defined in the Plan), the vesting and exercisability of
this option shall (contingent upon the effectiveness of the Change in Control)
be accelerated in full as of a date prior to the effective time of the Change in
Control as the Company’s Board of Directors shall determine (or, if the Board
shall not determine such a date, the date that is five days prior to the
effective time of the Change in Control).]

 

 

 

[If Annual Grant, insert: 100% of the shares are fully vested and exercisable on
the Vesting Commencement Date.]

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

x

By cash or check

 

x

Pursuant to a Regulation T Program if the Shares are publicly traded

 

x

By delivery of already-owned shares if the Shares are publicly traded

 

x

By deferred payment

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Option Grant Notice, the Option
Agreement, and the Plan.  Optionholder further acknowledges that as of the Date
of Grant, this Option Grant Notice, the Option Agreement, and the Plan set forth
the entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan, and (ii) the following agreements
only:

 

OTHER AGREEMENTS:

 

 

 

 

--------------------------------------------------------------------------------


 

DITECH NETWORKS, INC.

 

OPTIONHOLDER:

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS: Option Agreement, 2006 Equity Incentive Plan and Notice of Exercise

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

OPTION AGREEMENT

 

DITECH NETWORKS, INC.

2006 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Option Grant Notice (“Grant Notice”) and this Option Agreement,
Ditech Networks, Inc. (the “Company”) has granted you an option under its 2006
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Option Agreement but defined in the Plan shall have the same definitions as in
the Plan.

 

The details of your option are as follows:

 

1.             VESTING. Subject to the limitations contained herein, your option
will vest as provided in your Grant Notice, [provided that vesting will cease
upon the termination of your Continuous Service]. [Note: Insert bracketed
language for Initial Grants only.]

 

2.             NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for capitalization
adjustments as set forth in Section 11(a) of the Plan.

 

3.             METHOD OF PAYMENT. Payment of the exercise price is due in full
upon exercise of all or any part of your option. You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:

 

(a)           Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.

 

(b)           In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery to the
Company (either by actual delivery or attestation) of already-owned shares of
Common Stock either that you have held for the period required to avoid
classification of your option as a liability for financial accounting purposes
or that you did

 

--------------------------------------------------------------------------------


 

not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise. “Delivery” for these
purposes, in the sole discretion of the Company at the time you exercise your
option, shall include delivery to the Company of your attestation of ownership
of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

 

4.             WHOLE SHARES. You may exercise your option only for whole shares
of Common Stock.

 

5.             SECURITIES LAW COMPLIANCE. Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

 

6.             TERM. You may not exercise your option before the commencement or
after the expiration of its term. The term of your option commences on the Date
of Grant and expires upon the earliest of the following:

 

(a)           three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death; provided, however, that
(i) if during any part of such three (3) month period your option is not
exercisable solely because of the condition set forth in Section 5, your option
shall not expire until the earlier of the Expiration Date or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service;

 

(b)           twelve (12) months after the termination of your Continuous
Service due to your Disability;

 

(c)           eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates;

 

(d)           the Expiration Date indicated in your Grant Notice; or

 

(e)           the day before the tenth (10th) anniversary of the Date of Grant.

 

7.             EXERCISE.

 

(a)           You may exercise the vested portion of your option during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate,

 

--------------------------------------------------------------------------------


 

during regular business hours, together with such additional documents as the
Company may then require.

 

(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, or (ii) the disposition of shares of Common Stock acquired upon
such exercise.

 

8.             TRANSFERABILITY. Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option. In addition, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.

 

9.             OPTION NOT A SERVICE CONTRACT. Your option is not an employment
or service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the service of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
service. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

10.          WITHHOLDING OBLIGATIONS.

 

(a)           At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from any amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

(b)           Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

 

--------------------------------------------------------------------------------


 

(c)                                  You may not exercise your option unless the
tax withholding obligations of the Company and/or any Affiliate, if any, are
satisfied. Accordingly, you may not be able to exercise your option when desired
even though your option is vested, and the Company shall have no obligation to
issue a certificate for such shares of Common Stock or release such shares of
Common Stock from any escrow provided for herein unless such obligations are
satisfied.

 

11.          NOTICES. Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

 

12.          GOVERNING PLAN DOCUMENT. Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.

 

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

2006 EQUITY INCENTIVE PLAN

 

(Incorporated by reference from such plan filed with Ditech’s Proxy Statement
filed August 2, 2006 (Commission File No. 000-26209).

 

--------------------------------------------------------------------------------


 

ATTACHMENT III

 

NOTICE OF EXERCISE

 

Ditech Networks, Inc.

 

 

825 East Middlefield Rd.

 

 

Mountain View, CA 94043

 

Date of Exercise:

 

 

 

 

 

Ladies and Gentlemen:

 

 

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option:

 

Nonstatutory

 

 

 

Stock option dated:

 

 

 

 

 

Number of shares as to which option is exercised:

 

 

 

 

 

Certificates to be issued in name of:

 

 

 

 

 

Total exercise price:

 

$

 

 

 

 

 

Cash payment delivered herewith:

 

$

 

 

 

 

 

Value of                  shares of Ditech Networks, Inc. Common Stock delivered
herewith(1):

 

$

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Ditech Networks, Inc. 2006 Equity Incentive
Plan, and (ii) to provide for the payment by me to you (in the manner designated
by you) of your withholding obligation, if any, relating to the exercise of this
option.

 

Very truly yours,

 

--------------------------------------------------------------------------------

(1)           Shares must meet the public trading requirements set forth in the
option. Shares must be valued in accordance with the terms of the option being
exercised and must be owned free and clear of any liens, claims, encumbrances or
security interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

 

--------------------------------------------------------------------------------